Exhibit 10.7

 

ABBVIE INC.

PERFORMANCE SHARE AWARD AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201__ (the “Grant Date”), AbbVie Inc.
(the “Company”) hereby grants to «First Name» «MI» «Last Name» (the “Employee”)
a Performance Share Award (the “Award”) of «NoShares12345» performance share
units (the “Units”).  The actual number of shares of Company common stock (the
“Shares”) that may be issued under this Award will be determined in accordance
with this Agreement by reference to the number of Units set forth above.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.  This Award is intended to
conform with the qualified performance-based compensation requirements of Code
Section 162(m) and the regulations thereunder, to the extent applicable, and
shall be construed accordingly.

 

The terms and conditions of the Award are as follows:

 

1.                                    Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)         Agreement:  This Performance Share Award Agreement.

 

(b)        Cause:  Unless otherwise defined in the Employee’s Change in Control
Agreement, cause shall mean the following, as determined by the Company in its
sole discretion:

 

(i)         material breach by the Employee of the terms and conditions of the
Employee’s employment, including, but not limited to:

 

(A)       material breach by the Employee of the Code of Business Conduct;

 

(B)       material breach by the Employee of the Employee’s Employee Agreement
or employment contract, if any;

 

(C)       commission by the Employee of an act of fraud, embezzlement or theft
in connection with the Employee’s duties or in the course of the Employee’s
employment;

 

(D)       wrongful disclosure by the Employee of secret processes or
confidential information of the Company or any of its Subsidiaries; or

 

(E)       failure by the Employee to substantially perform the duties of the
Employee’s employment (other than any such failure resulting from the Employee’s
Disability); or

 

(ii)        to the extent permitted by applicable law, engagement by the
Employee, directly or indirectly, for the benefit of the Employee or others, in
any activity, employment or business which is competitive with the Company or
any of its Subsidiaries.

 

--------------------------------------------------------------------------------


 

(c)        Change in Control Agreement: An agreement regarding Change in Control
in effect between the Company (or the Surviving Entity) and the Employee.

 

(d)        Code of Business Conduct:  The Company’s Code of Business Conduct, as
amended from time to time.

 

(e)        Controlled Group: AbbVie and any corporation, partnership and
proprietorship under common control (as defined under the aggregation rules of
Code Section 414 (b), (c), or (m)) with AbbVie.

 

(f)        Data:  Certain personal information about the Employee held by the
Company and the Subsidiary that employs the Employee (if applicable), including
(but not limited to) the Employee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares held in the Company, details of all
Awards or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Employee’s favor, for the purpose of managing and
administering the Program.

 

(g)        Disability:  Sickness or accidental bodily injury, directly and
independently of all other causes, that disables the Employee so that the
Employee is completely prevented from performing all the duties of his or her
occupation or employment.

 

(h)        Employee Agreement:  The Employee Agreement entered into by and
between the Company and the Employee as it may be amended from time to time.

 

(i)        Employee’s Representative:  The Employee’s legal guardian or other
legal representative.

 

(j)         Good Reason: Unless otherwise defined in the Employee’s Change in
Control Agreement, good reason shall mean the occurrence of any of the following
circumstances without the Employee’s express written consent:

 

(i)         a significant adverse change in the nature, scope or status of the
Employee’s position, authorities or duties from those in effect immediately
prior to the Change in Control, including, without limitation, if the Employee
was, immediately prior to the Change in Control, an officer of a public company,
the Employee ceasing to be an officer of a public company;

 

(ii)        the failure by the Company or a Subsidiary to pay the Employee any
portion of the Employee’s current compensation, or to pay the Employee any
portion of any installment of deferred compensation under any deferred
compensation program of the Company, within seven days of the date such
compensation is due;

 

(iii)       a reduction in the Employee’s annual base salary (or a material
change in the frequency of payment) as in effect immediately prior to the Change
in Control as the same may be increased from time to time;

 

(iv)       the failure by the Company or a Subsidiary to award the Employee an
annual bonus in any year which is at least equal to the annual bonus awarded to
the Employee under the annual bonus plan of the Company or Subsidiary for the
year immediately preceding the year of the Change in Control;

 

2

--------------------------------------------------------------------------------


 

(v)       the failure by the Company to award the Employee equity-based
incentive compensation (such as stock options, shares of restricted stock,
restricted stock units, or other equity-based compensation) on a periodic basis
consistent with the Company’s practices with respect to timing, value and terms
prior to the Change in Control;

 

(vi)       the failure by the Company or a Subsidiary to continue to provide the
Employee with the welfare benefits, fringe benefits and perquisites enjoyed by
the Employee immediately prior to the Change in Control under any of the
Company’s or Subsidiary’s plans or policies, including, but not limited to,
those plans and policies providing pension, life insurance, medical, health and
accident, disability and vacation;

 

(vii)      the relocation of the Employee’s base office to a location that is
more than 35 miles from the Employee’s base office immediately prior to the
Change in Control; or

 

(viii)     the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform this Agreement as
contemplated in Section 5.

 

(k)        Performance Determination Date:  The date on which the Committee
determines whether or to what extent the Performance Vesting Requirements have
been achieved.

 

(l)        Performance Period:  The period(s) specified in the attached
Schedule, over which achievement of the Performance Vesting Requirements is to
be measured.

 

(m)       Performance Shares:  The maximum number of Shares the Employee may
receive under this Award based on the extent to which the Performance Vesting
Requirements are achieved.  In no event will the number of Performance Shares
exceed 250% of the number of Units set forth in the first paragraph of this
Agreement.

 

(n)        Performance Vesting Requirements:  The performance goals described in
the attached Schedule, which must be achieved for Units to vest and the
corresponding Shares to be delivered under this Award.

 

(o)       Program:  The AbbVie 2013 Incentive Stock Program.

 

(p)       Retirement:

 

(i)        Except as provided under (ii) or (iii) below, Retirement means either
of the following:

 

·                                         age 55 with 10 years of service; or

 

·                                         age 65 with at least three years of
service.

 

(ii)        For Employees who (A) are not covered by (iii) below and
(B) transferred to the Company directly from Abbott Laboratories either as a
result of the Company’s spin-off from Abbott Laboratories or during the period
from January 1, 2013 through June 30, 2015 with the consent of each company’s
head of human

 

3

--------------------------------------------------------------------------------


 

resources and were hired into the Abbott Laboratories controlled group prior to
January 1, 2004, Retirement means any of the following:

 

·          age 50 with 10 years of service;

 

·          age 65 with at least three years of service; or

 

·          age 55 with an age and service combination of 70 points, where each
year of age is one point and each year of service is one point.

 

(iii)       For participants in the AbbVie Pension Plan for Former BASF and
Former Solvay Employees, Retirement means either of the following:

 

·                        age 55 with 10 years of service; or

 

·                        age 65 with at least three years of service.

 

(iv)        For purposes of calculating service under this Section 1(p), except
as otherwise provided by the Committee or its delegate: (A) service is earned
only if performed for a member of the Controlled Group while that Controlled
Group member is a part of the Controlled Group; and (B) for Employees who
transferred to the Company directly from Abbott Laboratories during the period
from January 1, 2013 through June 30, 2015 either as a result of the Company’s
spin-off from Abbott Laboratories or with the consent of each company’s head of
human resources, service includes service with Abbott Laboratories that is
counted for benefit calculation purposes under the AbbVie Pension Plan, the
AbbVie Pension Plan for Former BASF and Former Solvay Employees, or another
Company-sponsored pension plan, as applicable.

 

(q)                              Termination:  A severance of employment for any
reason (including Retirement) from the Company and all Subsidiaries.  Any
Termination shall be effective on the last day the Employee performs services
for or on behalf of the Company or its Subsidiary, and employment shall not be
extended by any statutory or common law notice of termination period.

 

2.                                    Delivery Dates and Shareholder Rights. 
The Delivery Dates for Shares issuable with respect to the Units are the
respective dates on which the Shares are distributable to the Employee if the
Units vest pursuant to Section 4 below.  Prior to the Delivery Date(s):

 

(a)        the Employee shall not be treated as a shareholder as to any Shares
issuable under the Agreement, and shall have only a contractual right to receive
Shares, unsecured by any assets of the Company or its Subsidiaries;

 

(b)        the Employee shall not be permitted to vote any Shares issuable under
the Agreement; and

 

(c)        the Employee’s right to receive such Shares will be subject to the
adjustment provisions relating to mergers, reorganizations, and similar events
set forth in the Program.

 

4

--------------------------------------------------------------------------------


 

Subject to the requirements of local law, if any dividend or other distribution
is declared and paid on Shares (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization)
while any of the Units remain subject to this Award (meaning that any of the
Shares into which Units would be converted are not otherwise issued and
outstanding for purposes of the entitlement to the dividend or distribution),
then a book account will be maintained for the Employee and credited with a
phantom dividend that is equivalent to the actual dividend or distribution that
would have been paid on the total number of Performance Shares that may be
distributed under this Award if that number of Shares had been issued and
outstanding and entitled to the dividend or distribution.  As any Units vest
under this Award, the phantom dividends credited to the book account that are
attributable to the Shares issuable with respect to such Units will vest and be
distributed to the Employee (in the form in which the actual dividend or
distribution was paid to shareholders or in such other form as the Administrator
deems appropriate under the circumstances) concurrently with the issuance of the
Shares resulting from the Unit vesting. Any such distribution is subject to the
Company’s collection of withholding taxes applicable to the distribution.

 

If fewer than all of the Performance Shares are earned as a result of the
application of the vesting requirements or the forfeiture provisions of this
Agreement or the Program, then the phantom dividends attributable to the
unearned Shares will be cancelled and the Employee will cease to have any right
or entitlement to receive any distribution or other amount with respect to such
cancelled phantom dividends.

 

No phantom dividends will be paid or payable to or for the benefit of the
Employee with respect to dividends or distributions for which the record date
occurs on or after the date the Employee has forfeited the Units, or the date on
which vested Units have been settled in Shares.  For purposes of compliance with
the requirements of Code Section 409A, to the extent applicable, the specified
date for payment of any phantom dividend to which the Employee is entitled under
this Section 2 is the calendar year in which the corresponding Shares vest and
are distributed to the Employee.  The Employee has no right to determine the
year in which phantom dividends will be paid.

 

3.                                    Restrictions.  The Units (encompassing all
of the Performance Shares) are subject to the forfeiture provisions in Sections
6 and 7 below.  Shares are not earned and may not be sold, exchanged, assigned,
transferred, pledged or otherwise disposed of (collectively, the “Restrictions”)
until an event or combination of events described in subsections 4(a), (b),
(c) or (d) or Section 5 occurs.

 

4.                                    Vesting.  If the Company’s 2016 return on
equity (as defined and approved by the Committee) is a minimum of 18 percent,
the number of Shares that become issuable under this Award, as set forth in this
Section 4 and subject to the provisions of Sections 5, 6 and 7 below, will be
calculated based on the extent to which the Performance Vesting Requirements
described in the attached Schedule are achieved.  If the Company’s 2016 return
on equity is less than 18 percent, no Units will vest and no Shares will become
issuable under the Award.  The Committee may equitably adjust the Performance
Vesting Requirements described in the attached Schedule in

 

5

--------------------------------------------------------------------------------


 

recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be unusual in nature or infrequent in
occurrence or related to the acquisition or disposal of a business or assets or
related to a change in accounting principles.

 

(a)        Performance.  If the Employee remains employed with the Company or
its Subsidiaries and has not experienced a Termination that triggers forfeiture
as of the applicable vesting date specified below:

 

(i)         up to two-thirds of the total number of Units may be earned on
«VESTING DATE 1», as determined in accordance with the Schedule; and

 

(ii)        up to an additional one-third of the total number of Units may be
earned on «VESTING DATE 2», as determined in accordance with the Schedule.

 

(b)        Retirement.  In the event of the Employee’s Termination due to
Retirement, the Award will remain in effect and any Units not previously vested
may vest as set forth in subsection 4(a) above.

 

(c)        Death.  In the event of the Employee’s Termination due to death, any
Units not previously vested will vest and be settled (for the person or persons
to whom rights under the Award have passed by will or the laws of descent or
distribution) in the form of Shares as soon as administratively possible after,
and effective as of, the date of death.  The extent to which the Units vest, and
the number of Shares to be delivered as a result, will be determined as follows:

 

(i)         For any Performance Period that has begun but has not been completed
as of the date of Termination due to death, the number of Shares to be delivered
with respect to the applicable Award tranche will be determined based on the
greater of (A) performance through the date of Termination measured against the
Performance Vesting Requirements set forth in the Schedule using, as applicable,
adjusted earnings per share calculated through the most recent quarterly
earnings release preceding or coinciding with the date of Termination and
relative Total Shareholder Return (TSR) calculated as of the date of
Termination, and (B) the target vesting level for the applicable Award tranche.

 

(ii)        For any Performance Period that has not yet begun as of the date of
Termination due to death, the number of Shares to be delivered will be
determined using the target vesting level for the applicable Award tranche(s).

 

(d)        Disability.  In the event of the Employee’s Termination due to
Disability, any Units not previously vested will vest and be settled in the form
of Shares as soon as administratively possible after, and effective as of, the
date of Termination due to Disability.  The extent to which the Units vest, and
the number of Shares to be delivered as a result, will be determined as follows:

 

6

--------------------------------------------------------------------------------


 

(i)         For any Performance Period that has begun but has not been completed
as of the date of Termination due to Disability, the number of Shares to be
delivered with respect to the applicable Award tranche will be determined based
on the greater of (A) performance through the date of Termination measured
against the Performance Vesting Requirements set forth in the Schedule using, as
applicable, adjusted earnings per share calculated through the most recent
quarterly earnings release preceding or coinciding with the date of Termination
and relative TSR calculated as of the date of Termination, and (B) the target
vesting level for the applicable Award tranche.

 

(ii)        For any Performance Period that has not yet begun as of the date of
Termination due to Disability, the number of Shares to be delivered will be
determined using the target vesting level for the applicable Award tranche(s).

 

5.                                    Change in Control.  In the event of a
Change in Control, the entity surviving such Change in Control or the ultimate
parent thereof (referred to herein as the “Surviving Entity”) may assume,
convert or replace this Award with an award of at least equal value and terms
and conditions not less favorable than the terms and conditions provided in this
Agreement, in which case the new award will vest according to the terms of the
applicable award agreement.  If the Surviving Entity does not assume, convert or
replace this Award, the Units will vest on the date of the Change in Control, as
described below.

 

If the Surviving Entity does assume, convert or replace this Award, then in the
event the Employee’s Termination (a) occurs within the time period beginning six
months immediately before a Change in Control and ending two years immediately
following such Change in Control, and (b) was initiated by the Company (or the
Surviving Entity) for a reason other than Cause or was initiated by the Employee
for Good Reason, the Units will vest on the later of the date of the Change in
Control and the date of the Employee’s Termination (referred to herein as the
“Applicable Vesting Date”).

 

The extent to which the Units vest, and the number of Shares to be delivered as
a result, will be determined as follows:

 

(i)         For any Performance Period that has begun but has not been completed
as of the Applicable Vesting Date, the number of Shares to be delivered with
respect to the applicable Award tranche will be determined based on the greatest
of: (A) performance through the date of the Change in Control measured against
the Performance Vesting Requirements set forth in the Schedule using the most
recent earnings information released before or on the date of the Change in
Control; (B) performance through the date of the Termination measured against
the Performance Vesting Requirements set forth in the Schedule using the most
recent earnings information released before or on the date of the Termination;
and (C) the target vesting level for the applicable Award tranche.

 

7

--------------------------------------------------------------------------------


 

(ii)         For any Performance Period that has not yet begun as of the
Applicable Vesting Date, the number of Shares to be delivered will be determined
using the target vesting level for the applicable Award tranche(s).

 

The provisions of this Section 5 supersede Section 13(a)(iii), (iv) and (v) of
the Plan.

 

6.                                    Effect of Certain Bad Acts.  Any Units not
previously settled will be cancelled and forfeited immediately if the Employee
engages in activity that constitutes Cause, as determined in the sole opinion
and discretion of the Committee or its delegate, whether or not the Employee
experiences a Termination or remains employed with the Company or a Subsidiary.

 

7.                                    Forfeiture of Units.  In the event of the
Employee’s Termination for any reason other than those set forth in subsection
4(b), (c) or (d) or Section 5, any Units that have not vested as of the date of
Termination will be forfeited without consideration to the Employee or the
Employee’s Representative.  In the event that the Employee is terminated by the
Company other than for Cause and in a situation not covered by Section 5, the
Company may, in its sole discretion, cause some or all of the Units to remain in
effect and subject to vesting in accordance with the provisions of subsection
4(a), in which case such Units will be settled in the form of Shares on the
Delivery Date(s) set forth in subsection 4(a) above as if the Employee had
remained employed on such dates.  In accepting this Award, the Employee
acknowledges that in the event of Termination (whether or not in breach of local
labor laws), the Employee’s right to vest in the Units, if any, will cease and
will not be extended by any notice period mandated under local law (e.g., active
employment does not include a period of “garden leave” or similar period
pursuant to local law) and that the Company shall have the exclusive discretion
to determine when Termination occurs.

 

8.                                    Withholding Taxes.  To the extent
permitted under applicable law and by the Company, the Employee may satisfy any
federal, state, local or other applicable taxes arising from the grant of the
Award, the vesting of Units or the delivery of Shares pursuant to this Agreement
by:

 

(a)         tendering a cash payment;

 

(b)         having the Company withhold Shares from the Shares to be delivered
to satisfy the applicable withholding tax;

 

(c)         tendering Shares received in connection with the Award back to the
Company; or

 

(d)         delivering other previously acquired Shares having a Fair Market
Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Award,
subject to the vesting requirements set forth in this Agreement.

 

8

--------------------------------------------------------------------------------


 

9.                                    No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program do not and shall not
be interpreted to:

 

(a)        form an employment contract or relationship with the Company or its
Subsidiaries;

 

(b)        confer upon the Employee any right to continue in the employ of the
Company or any of its Subsidiaries; or

 

(c)        interfere with the ability of the Company or its Subsidiaries to
terminate the Employee’s employment at any time.

 

10.                            Nature of Grant.  In accepting this Award, the
Employee acknowledges that:

 

(a)        The Program is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)        This Award is a one-time benefit and does not create any contractual
or other right to receive future grants of Units, benefits in lieu of Units, or
other Program Benefits in the future, even if Units have been granted repeatedly
in the past;

 

(c)        All decisions with respect to future Unit grants, if any, and their
terms and conditions, will be made by the Company, in its sole discretion;

 

(d)        Nothing contained in this Agreement is intended to create or enlarge
any other contractual obligations between the Company and the Employee;

 

(e)        The Employee is voluntarily participating in the Program;

 

(f)        The Units and Shares subject to the Units are:

 

(i)        extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or its Subsidiaries, and are
outside the scope of the Employee’s employment contract, if any;

 

(ii)        not intended to replace any pension rights or compensation;

 

(iii)       not part of the Employee’s normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits, or
similar payments and in no event should they be considered as compensation for,
or relating in any way to, past services for the Company or any of its
Subsidiaries;

 

(g)        The future value of the Shares underlying the Units is unknown and
cannot be predicted with certainty;

 

(h)        In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from the Units resulting from Termination
(for any reason whatsoever) and the Employee irrevocably releases the Company
and its Subsidiaries from any such claim that may arise; if any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing or
electronically accepting this Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim;

 

9

--------------------------------------------------------------------------------


 

(i)        The Units and the Benefits under the Program, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability; and

 

(j)        Neither the Company nor any of its Subsidiaries shall be liable for
any change in value of the Units, the amount realized upon settlement of the
Units or the amount realized upon a subsequent sale of any Shares acquired upon
settlement of the Units, resulting from any fluctuation of the United States
Dollar/local currency foreign exchange rate.

 

11.                            Data Privacy.

 

(a)        Pursuant to applicable personal data protection laws, the collection,
processing and transfer of the Employee’s personal Data is necessary for the
Company’s administration of the Program and the Employee’s participation in the
Program.  The Employee’s denial and/or objection to the collection, processing
and transfer of personal Data may affect his or her ability to participate in
the Program.  As such (where required under applicable law), the Employee:

 

(i)        voluntarily acknowledges, consents and agrees to the collection, use,
processing and transfer of personal Data as described herein; and

 

(ii)        authorizes Data recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Program,
including any requisite transfer of such Data as may be required for the
administration of the Program and/or the subsequent holding of Shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Program.

 

(b)        Data may be provided by the Employee or collected, where lawful, from
third parties, and the Company and the Subsidiary that employs the Employee (if
applicable) will process the Data for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Program.  Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Employee’s country of residence.  Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Program and for the Employee’s participation
in the Program.

 

(c)        The Company and the Subsidiary that employs the Employee (if
applicable) will transfer Data as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Program,
and the Company and the Subsidiary that employs the Employee (if applicable) may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Program.  These recipients
may be located throughout the world.

 

10

--------------------------------------------------------------------------------


 

(d)        The Employee may, at any time, exercise his or her rights provided
under applicable personal data protection laws, which may include the right to:

 

(i)         obtain confirmation as to the existence of the Data;

 

(ii)        verify the content, origin and accuracy of the Data;

 

(iii)       request the integration, update, amendment, deletion or blockage
(for breach of applicable laws) of the Data; and

 

(iv)       oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Program and the Employee’s participation
in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.        Form of Payment.  The Company may, in its sole discretion, settle the
Employee’s Units in the form of a cash payment to the extent settlement in
Shares: (a) is prohibited under local law; (b) would require the Employee, the
Company and/or its Subsidiaries to obtain the approval of any governmental
and/or regulatory body in the Employee’s country; (c) would result in adverse
tax consequences for the Employee or the Company; or (d) is administratively
burdensome.  Alternatively, the Company may, in its sole discretion, settle the
Employee’s Units in the form of Shares but require the Employee to sell such
Shares immediately or within a specified period of time following the Employee’s
Termination (in which case, this Agreement shall give the Company the authority
to issue sales instructions on the Employee’s behalf).

 

13.        Private Placement.  This Award is not intended to be a public
offering of securities in the Employee’s country.  The Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and this
Award is not subject to the supervision of the local securities authorities.

 

14.        Exchange Controls.  As a condition to this Award, the Employee agrees
to comply with any applicable foreign exchange rules and regulations.

 

15.        Compliance with Applicable Laws and Regulations.

 

(a)        The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

(b)        Regardless of any action the Company or its Subsidiaries take with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Employee’s participation in
the Program and legally applicable to the Employee or deemed by the Company or
its Subsidiaries to be an appropriate charge to the Employee even if technically
due by the Company or its Subsidiaries (“Tax-Related

 

11

--------------------------------------------------------------------------------


 

Items”), the Employee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Employee’s responsibility and may exceed
the amount actually withheld by the Company or its Subsidiaries.  The Employee
further acknowledges that the Company and/or its Subsidiaries: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units, including, but not limited to, the
grant, vesting or settlement of the Units, the issuance of Shares upon payment
of the Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or Dividend Equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Units to reduce or eliminate the Employee’s liability for
Tax-Related Items or achieve any particular tax result.  If the Employee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Employee acknowledges that the
Company and/or its Subsidiaries may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.  If the Employee relocates to
another country, the Company may establish special or alternative terms and
conditions as necessary or advisable to comply with local laws, rules or
regulations, to facilitate the operation and administration of the Award and the
Program and/or to accommodate the Employee’s relocation.

 

(c)        The Employee’s country of residence may have insider trading and/or
market abuse laws that may affect the Employee’s ability to acquire or sell
Shares under the Program during such times the Employee is considered to have
“inside information” (as defined under the laws in the Employee’s country). 
These laws may be the same or different from any Company insider trading policy.
The Employee acknowledges that it is the Employee’s responsibility to be
informed of and compliant with such regulations, and the Employee is advised to
speak to the Employee’s personal advisor on this matter.

 

16.        Code Section 409A.  Payments made pursuant to this Agreement are
intended to be exempt from or otherwise to comply with the provisions of Code
Section 409A to the extent applicable.  The Program and this Agreement shall be
administered and interpreted in a manner consistent with this intent.  If the
Company determines that any payments under this Agreement are subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
Retirement) shall instead be paid on the first business day after the date that
is six months following the Employee’s Termination (or upon the Employee’s
death, if earlier).  For purposes of Code Section 409A, to the extent
applicable: (a) all payments provided hereunder shall be treated as a right to a
series of separate payments and each separately identified amount

 

12

--------------------------------------------------------------------------------


 

to which the Employee is entitled under this Agreement shall be treated as a
separate payment; (b) the term “as soon as administratively possible” means a
period of time that in no event will extend beyond the later of the end of the
Employee’s taxable year in which Termination or Disability (as applicable)
occurs or the fifteenth day of the third calendar month following Termination or
Disability (as applicable); and (c) the date of the Employee’s Disability shall
be determined by the Company in its sole discretion.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisors
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

17.        No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Award, the Employee’s participation in the Program or the
Employee’s acquisition or sale of the underlying Shares.  The Employee is hereby
advised to consult with the Employee’s own personal tax, legal and financial
advisors regarding participation in the Program before taking any action related
to the Program.

 

18.        Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Employee’s participation in the Program, on the
Units and on any Shares acquired under the Program, to the extent the Company or
any Subsidiary determines it is necessary or advisable to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Units and the Program, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
The Employee agrees to take any and all actions, and consents to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in the Employee’s country.  In addition, the Employee agrees to take
any and all actions as may be required to comply with the Employee’s personal
obligations under local laws, rules and regulations in the Employee’s country.

 

19.        Determinations.  Each decision, determination, interpretation or
other action made or taken pursuant to the provisions of this Agreement by the
Company, the Committee or any delegate of the Committee shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Company, the Employee, the Employee’s Representative, and the
person or persons to whom rights under the Award have passed by will or the laws
of descent or distribution.

 

20.        Electronic Delivery.  The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the
Program by electronic means.  The Employee

 

13

--------------------------------------------------------------------------------


 

hereby consents to receive such documents by electronic delivery and agrees to
participate in the Program through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company.

 

21.        Addendum.  This Award shall be subject to any special terms and
conditions set forth in any Addendum to this Agreement for the Employee’s
country.  Moreover, if the Employee relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
the Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and/or regulations or facilitate the operation and administration of
the Units and the Program (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Employee’s
relocation).  The Addendum constitutes part of this Agreement.

 

22.        Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.  To the extent a court
or tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

23.        Entire Agreement.  This Agreement and the Program constitute the
entire agreement between the Employee and the Company regarding the Award and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties regarding the Award.  Except as expressly set forth
herein, this Agreement (and any provision of this Agreement) may not be
modified, changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

 

24.        Succession.  This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns, and the Employee, the
Employee’s Representative, and the person or persons to whom rights under the
Award have passed by will or the laws of descent or distribution.

 

25.        Language.  If the Employee has received this Agreement or any other
document related to the Program translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

26.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
state’s conflict of laws principles.

 

*          *          *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBVIE INC.

 

 

 

By

 

 

 

 

 

Title

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE

 

PERFORMANCE PERIODS AND PERFORMANCE VESTING REQUIREMENTS

 

Any capitalized term used but not defined in this Schedule has the meaning set
forth in the Agreement or the Program.  This Schedule is subject to, and is to
be interpreted in combination with, all of the terms and conditions of the
Agreement and the Program.

 

Award Tranches and Performance Periods

 

The Award is subject to vesting in two tranches as summarized below.  Tranche 1
vesting is based on the Company’s adjusted earnings per share (“EPS”)
performance for the designated Performance Period and Tranche 2 vesting is based
on the Company’s EPS performance for 2016 and relative total shareholder return
(“TSR”) for the designated Performance Period, as described in the Agreement and
the Performance Vesting Requirements section below.  The vesting tranches and
corresponding Performance Periods are as follows:

 

Vesting Tranche

Units Subject to Vesting

Performance Period

Tranche 1

2/3 of Units

January 1-December 31, 2016

Tranche 2

1/3 of Units

January 1, 2016-December 31, 2018

 

Performance Vesting Requirements

 

Tranche 1

 

The vesting for Tranche 1 will be determined based on the Company’s EPS
performance for 2016.  Within sixty-five (65) days after the end of the
designated Performance Period, the Committee will determine and certify the
Company’s EPS for the Performance Period.  For purposes of determining
Performance Period EPS results, EPS means non-GAAP EPS disclosed in the
Company’s annual earnings release for the year ended December 31, 2016.

 

The Company’s EPS performance for the Performance Period determines the vesting
percentage for the Units covered by Tranche 1, such that:

 

a.                                     EPS of $5.15 results in vesting at 200%;

 

b.                                    EPS of $5.00 results in vesting at 100%;

 

c.                                     EPS of $4.90 results in vesting at 50%;
and

 

d.                                    EPS below $4.90 results in vesting at 0%.

 

The adjustment factors for EPS performance between $4.90 and $5.00 and between
$5.00 and $5.15 will be interpolated based on the parameters listed above.

 

The vesting percentage derived from the EPS performance determination will be
multiplied by the number of Units covered by Tranche 1, yielding the number of
Shares deliverable under Section 4 of the Agreement as a result of the
application of the Performance Vesting Requirements for the Tranche 1
Performance Period.

 

Tranche 2

 

Sched-1

--------------------------------------------------------------------------------


 

The vesting for Tranche 2 will be determined based on the Company’s EPS
performance for 2016 and the Company’s TSR for 2016-2018 relative to the TSR for
the same period period of the companies (other than the Company) that were
constituents of either the S&P Pharmaceutical, Biotech, and Life Science Index
or the NYSE Arca Pharmaceutical Index on January 1, 2016 and on the last day of
the Performance Period (the “Index Companies”).  Within sixty-five (65) days
after the end of the designated Performance Period, the Committee will determine
and certify performance against the Tranche 2 Performance Vesting Requirements
in two steps:

 

1.          2016 EPS: The Committee will determine and certify the Company’s
2016 EPS.  For purposes of determining 2016 EPS results, EPS means non-GAAP EPS
disclosed in the Company’s annual earnings release for the year ended
December 31, 2016.

 

The Company’s 2016 EPS performance determines the initial adjustment percentage
for the Units covered by Tranche 2, such that:

 

a.                                     EPS of $5.15 results in a 200%
adjustment;

 

b.                                    EPS of $5.00 results in a 100% adjustment;

 

c.                                     EPS of $4.90 results in a 50% adjustment;
and

 

d.                                    EPS below $4.90 results in a 0%
adjustment.

 

The adjustment factors for EPS performance between $4.90 and $5.00 and between
$5.00 and $5.15 will be interpolated based on the parameters listed above.

 

The adjustment percentage derived from the EPS determination will be multiplied
by the number of Units covered by Tranche 2, yielding an adjusted number of
Units (the “Adjusted Units”) that will be used in step 2 below to determine the
number of Shares earned in Tranche 2.

 

2.          Relative TSR:  The Committee will determine and certify the
Company’s 2016-2018 TSR relative to the 2016-2018 TSR of the Index Companies. 
For the purposes of determining TSR, for each company the beginning stock price
will be the closing stock price on December 31, 2015 and the ending stock price
will be the closing stock price on December 31, 2018.  The TSR results of the
individual Index Companies will be indexed by market capitalization.

 

The Company’s TSR compared to the Index Companies TSR for the Performance Period
determines the adjustment percentage to be applied to the Adjusted Units, such
that:

 

a.                                     Company TSR more than 15 points above the
index results in an adjustment of +25%;

 

b.                                    Company TSR more than 10 points above the
index results in an adjustment of +20%;

 

c.                                     Company TSR more than 5 points above the
index results in an adjustment of +15%;

 

d.                                    Company TSR more than 5 points below the
index results in an adjustment of -15%; and

 

e.                                     Company TSR more than 15 points below the
index results in an adjustment of -25%.

 

The adjustment percentage derived from the index comparison will be multiplied
by the number of Adjusted Units, yielding the number of Shares deliverable under
Section 4 of the Agreement as a result of the application of the Performance
Vesting Requirements for the Tranche 2 Performance Period.

 

Sched-2

--------------------------------------------------------------------------------


 

ADDENDUM

 

In addition to the terms and conditions set forth in the Agreement, the Award is
subject to the following terms and conditions.  If the Employee is employed in a
country identified in this Addendum, the additional terms and conditions for
such country will apply.  If the Employee relocates to one of the countries
identified in this Addendum, the special terms and conditions for such country
will apply to the Employee, to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable to comply with local laws, rules and/or regulations or to facilitate
the operation and administration of the Units and the Program (or the Company
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Employee’s relocation).

 

All defined terms contained in this Addendum shall have the same meaning as set
forth in the Program.

 

ALGERIA

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

AUSTRALIA

 

1.                                    Breach of Law.  Notwithstanding anything
to the contrary in the Agreement or the Program, the Employee will not be
entitled to, and shall not claim any benefit (including without limitation a
legal right) under the Program if the provision of such benefit would give rise
to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other provision
of that Act, or any other applicable statute, rule or regulation which limits or
restricts the giving of such benefits.

 

2.                                    Australian Offer Document.  In addition to
the Agreement and the Program, the Employee must review the Australian Offer
Document for additional important information pertaining to the Award.  This
document can be accessed via the UBS website at www.ubs.com/onesource/abbv.  By
accepting the Award, the Employee acknowledges and confirms that the Employee
has reviewed the Australian Offer Document.

 

BAHRAIN

 

Securities Notification.  This Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain.  Any Shares issued pursuant to the Units under the Plan
shall be deposited into a brokerage account in the United States.  In no event
will Shares be issued or delivered in Bahrain.  The issuance of Shares pursuant
to the Units described herein has not and will not be registered in Bahrain and
hence, the Shares described herein may not be admitted or used for offering,
placement or public circulation in Bahrain.  Accordingly, the Employee may not
make any public advertising or announcements regarding the Units or Shares in
Bahrain, promote these Shares to legal entities or individuals in Bahrain, or
sell Shares directly to other legal entities or individuals in Bahrain.  The
Employee acknowledges and agrees that Shares may only be sold outside of Bahrain
and on a stock exchange on which AbbVie is traded.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Units, if any, is not part
of the Employee’s remuneration from employment.

 

1

--------------------------------------------------------------------------------


 

CANADA

 

1.                                    Settlement in Shares.  Notwithstanding
anything to the contrary in the Agreement, Addendum or the Plan, the Employee’s
Award shall be settled only in Shares (and may not be settled in cash).

 

2.                                    English Language.  The parties to the
Agreement acknowledge that it is their express wish that the Agreement, as well
as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.  Les parties reconnaissent avoir exigé la rédaction en anglais de
la présente convention, ainsi que de tous documents exécutés, avis donnés et
procédures judiciaires intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

 

CHILE

 

Private Placement.  The following provision shall replace Section 13 of the
Agreement:

 

The grant of the Units hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.

 

a)    The starting date of the offer will be the Grant Date (as defined in the
Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Superintendence of Securities and Insurance;

 

b)    The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

 

c)    The issuer is not obligated to provide public information in Chile
regarding the foreign securities, as such securities are not registered with the
Chilean Superintendence of Securities and Insurance; and

 

d)   The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a)    La fecha de inicio de la oferta será el de la fecha de otorgamiento (o
“Grant Date”, según este término se define en el documento denominado
“Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336 de la
Superintendencia de Valores y Seguros Chilena;

 

b)    La oferta versa sobre valores no inscritos en el registro de valores o en
el registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

 

c)    Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en chile información pública respecto de esos valores; y

 

d)    Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

 

CHINA

 

Foreign Exchange Control Laws.  The following provisions shall govern the
Employee’s participation in the Program if the Employee is a national of the
People’s Republic of China (“China”) resident in mainland China, or if
determined to be necessary or appropriate by the Company in its sole discretion:

 

2

--------------------------------------------------------------------------------


 

The Employee agrees to hold the Shares received upon settlement of the Units
with the Company’s designated broker.  Upon a Termination, the Employee shall be
required to sell all Shares issued pursuant to the Units within 180 days (or
such shorter period as may be required by the State Administration of Foreign
Exchange or the Company) of the Termination date and repatriate the sales
proceeds to China in the manner designated by the Company.  For purposes of the
foregoing, the Company shall establish procedures for effectuating the forced
sale of the Shares (including procedures whereby the Company may issue sell
instructions on behalf of the Employee), and the Employee hereby agrees to
comply with such procedures and take any and all actions as the Company
determines, in its sole discretion, are necessary or advisable for purposes of
complying with local laws, rules and regulations in China.

 

The Employee understands and agrees that the repatriation of dividends and sales
proceeds may need to be effected through a special exchange control account
established by the Company or its Subsidiaries, and the Employee hereby consents
and agrees that dividends issued on Shares and sales proceeds from the sale of
Shares acquired under the Program may be transferred to such account by the
Company on the Employee’s behalf prior to being delivered to the Employee. 
Dividends and/or sales proceeds may be paid to the Employee in U.S. dollars or
local currency at the Company’s discretion.  If dividends and/or sales proceeds
are paid to the Employee in U.S. dollars, the Employee understands that the
Employee will be required to set up a U.S. dollar bank account in China so that
the dividends or proceeds may be deposited into this account.  If dividends
and/or sales proceeds are paid to the Employee in local currency, the Employee
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
dividends and/or proceeds to local currency due to exchange control
restrictions.  The Employee agrees to bear any currency fluctuation risk between
the time dividends are issued or Shares are sold and the net proceeds are
converted into local currency and distributed to the Employee.  The Employee
further agrees to comply with any other requirements that may be imposed by the
Company or its Subsidiaries in China in the future in order to facilitate
compliance with exchange control requirements in China.  The Employee
acknowledges and agrees that the processes and requirements set forth herein
shall continue to apply following the Employee’s Termination.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Units in accordance with Chinese law including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.

 

DENMARK

 

Treatment of Units upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, if the Employee is determined to be an “Employee,” as
defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Units upon Termination shall be governed by Sections 4 and
5 of the Stock Option Act.  However, if the provisions in the Agreement or the
Program governing the treatment of the Units upon a Termination are more
favorable, the provisions of the Agreement or the Program will govern.  The
Employee acknowledges having received an “Employer Information Statement” in
Danish.

 

FINLAND

 

Withholding of Tax-Related Items. Notwithstanding Section 8 of the Agreement, if
the Employee is a local national of Finland, any Tax-Related Items shall be
withheld only in cash from the Employee’s regular salary/wages or other amounts
payable to the Employee in cash, or such other withholding methods as may be
permitted under the Program and allowed under local law.

 

3

--------------------------------------------------------------------------------


 

FRANCE

 

1.                                    Nature of the Award.  The Units are not
granted under the French specific regime provided by Articles L225-197-1 and
seq. of the French commercial code.

 

2.                                    English Language.  The parties to the
Agreement acknowledge that it is their express wish that the Agreement, as well
as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.  Les parties reconnaissent avoir exigé la rédaction en anglais de
la présente convention, ainsi que de tous documents exécutés, avis donnés et
procédures judiciaires intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

 

HONG KONG

 

1.                                    Settlement in Shares.  Notwithstanding
anything to the contrary in the Agreement, Addendum or the Program, the Award
shall be settled only in Shares (and may not be settled in cash).

 

2.                                    Lapse of Restrictions.  If, for any
reason, Shares are issued to the Employee within six months of the Grant Date,
the Employee agrees that he or she will not sell or otherwise dispose of any
such Shares prior to the six-month anniversary of the Grant Date.

 

3.                                    IMPORTANT NOTICE.  WARNING: The contents
of the Agreement, the Addendum, the Program, and all other materials pertaining
to the Units and/or the Program have not been reviewed by any regulatory
authority in Hong Kong.  The Employee is hereby advised to exercise caution in
relation to the offer thereunder.  If the Employee has any doubts about any of
the contents of the aforesaid materials, the Employee should obtain independent
professional advice.

 

4.                                    Wages.  The Units and Shares subject to
the Units do not form part of the Employee’s wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.

 

5.                                    Nature of the Program.  The Company
specifically intends that the Program will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”).  To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Program constitutes an occupational retirement scheme
for the purposes of ORSO, the grant of the Units shall be null and void.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of Units, the
Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes from the settlement of the Units
or any other payments made to the Employee pursuant to this Award.

 

MEXICO

 

1.                                    Commercial Relationship.  The Employee
expressly acknowledges that the Employee’s participation in the Program and the
Company’s grant of the Award does not constitute an employment relationship
between the Employee and the Company.  The Employee has been granted the Award
as a consequence of the commercial relationship between the Company and the
Subsidiary in Mexico that employs the Employee, and the Company’s Subsidiary in
Mexico is the Employee’s sole employer.  Based on the foregoing: (a) the
Employee expressly acknowledges that the Program and the benefits derived from
participation in the Program do not establish any rights between the Employee
and the Subsidiary in Mexico that employs the Employee; (b) the Program and the
benefits derived from

 

4

--------------------------------------------------------------------------------


 

participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico that employs the Employee.

 

2.                                    Extraordinary Item of Compensation.  The
Employee expressly recognizes and acknowledges that the Employee’s participation
in the Program is a result of the discretionary and unilateral decision of the
Company, as well as the Employee’s free and voluntary decision to participate in
the Program in accordance with the terms and conditions of the Program, the
Agreement and this Addendum.  As such, the Employee acknowledges and agrees that
the Company, in its sole discretion, may amend and/or discontinue the Employee’s
participation in the Program at any time and without any liability.  The value
of the Units is an extraordinary item of compensation outside the scope of the
Employee’s employment contract, if any.  The Units are not part of the
Employee’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs the Employee.

 

MOROCCO

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any Awards under the Program as a result of such
Termination.

 

ROMANIA

 

1.                                    Termination.  A Termination shall include
the situation where the Employee’s employment contract is terminated by
operation of law on the date the Employee reaches the standard retirement age
and has completed the minimum contribution record for receipt of state
retirement pension or the relevant authorities award the Employee an
early-retirement pension of any type.

 

2.                                    English Language. The Employee hereby
expressly agrees that this Agreement, the Program as well as all documents,
notices and proceedings entered into, relating directly or indirectly hereto, be
drawn up or communicated only in the English language. Angajatul consimte în mod
expres prin prezentul ca acest Contract, Programul precum şi orice alte
documente, notificări, înştiinţări legate direct sau indirect de acest Contract
să fie redactate sau efectuate doar  în limba engleză.

 

RUSSIA

 

1.                                    Sale or Transfer of Shares. 
Notwithstanding anything to the contrary in the Program or the Agreement, the
Employee shall not be permitted to sell or otherwise dispose of the Shares
acquired pursuant to the Award in Russia.  The Employee may sell the Shares only
through a broker established and operating outside Russia.

 

2.                                    Repatriation Requirements.  The Employee
agrees to promptly repatriate proceeds resulting from the sale of Shares
acquired under the Program to a foreign currency account at an authorized bank
in Russia if legally required at the time Shares are sold and to comply with all
applicable local foreign

 

5

--------------------------------------------------------------------------------


 

exchange rules and regulations.  Neither the Company nor any of its Subsidiaries
shall be liable for any fines or penalties resulting from the Employee’s failure
to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Award under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the Award is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares underlying the Award in Singapore; or
(b) any offer of such subsequent sale of the Shares subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.                                    Withholding Taxes.  The following
provision supplements Section 8 of the Agreement:

 

By accepting the Award, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon vesting of the Units.  If the Employee fails to
advise the Employer of the gain realized upon vesting of the Units, the Employee
may be liable for a fine.  The Employee will be responsible for paying any
difference between the actual tax liability and the amount withheld.

 

2.                                    Exchange Control Obligations.  The
Employee is solely responsible for complying with applicable exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa. 
As the Exchange Control Regulations change frequently and without notice, the
Employee should consult the Employee’s legal advisor prior to the acquisition or
sale of Shares under the Program to ensure compliance with current Exchange
Control Regulations.  Neither the Company nor any of its Subsidiaries shall be
liable for any fines or penalties resulting from the Employee’s failure to
comply with applicable laws, rules or regulations.

 

3.                                    Securities Law Notice.  In compliance with
South African securities laws, the Employee acknowledges that the documents
listed below are available for review at the web addresses listed below:

 

a.          AbbVie Inc.’s most recent Annual Report (Form 10-K) -
http://www.sec.gov/Archives/edgar/data/1551152/000104746916010239/a2227341z10-k.htm.

 

b.          AbbVie 2013 Incentive Stock Program Prospectus - This document can
be accessed in the library section of the UBS website at
www.ubs.com/onesource/abbv.

 

The Employee understands that a copy of the above documents will be sent to the
Employee free of charge on written request to: Director, Equity Programs, AbbVie
Inc., Dept. V58G, Bldg. AP34-2, 1 North Waukegan Road, North Chicago, IL 60064,
USA.

 

The Employee is advised to carefully read the materials provided before making a
decision whether to participate in the Program and to contact the Employee’s tax
advisor for specific information concerning the Employee’s personal tax
situation with regard to Program participation.

 

6

--------------------------------------------------------------------------------


 

SPAIN

 

1.                                    Acknowledgement of Discretionary Nature of
the Program; No Vested Rights

 

By accepting the Award, the Employee consents to participation in the Program
and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Units under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Units are granted on the assumption and condition that the
Units and the Shares acquired upon settlement of the Units shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Award shall be null and void.

 

The Employee understands and agrees that, as a condition of the Award, unless
otherwise provided in Section 4 of the Agreement, any unvested Units as of the
date the Employee ceases active employment will be forfeited without entitlement
to the underlying Shares or to any amount of indemnification in the event of
Termination.  The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Units.

 

2.                                    Termination for Cause.  Notwithstanding
anything to the contrary in the Program or the Agreement, “Cause” shall be as
defined as set forth in the Agreement, regardless of whether the Termination is
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.

 

UKRAINE

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UNITED KINGDOM

 

1.                                    Withholding Taxes.  The following
provision supplements Section 8 of the Agreement.

 

If payment or withholding of the income tax due in connection with the Award is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Employee to the Subsidiary in the United Kingdom that employs
the Employee (the “Employer”), effective as of the Due Date.  The Employee
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 8 of the Agreement.  Notwithstanding the
foregoing, if the Employee is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the income tax liability.  In the event that the Employee is a director
or executive officer and the income tax is not collected from or paid by him or
her by the Due Date, the amount of any uncollected income tax may constitute a
benefit to the Employee on which additional income tax and national insurance
contributions

 

7

--------------------------------------------------------------------------------


 

(“NICs”) will be payable.  The Employee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime, and for reimbursing the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit.

 

2.                                    Exclusion of Claim.  The Employee
acknowledges and agrees that the Employee will have no entitlement to
compensation or damages insofar as such entitlement arises or may arise from the
Employee’s ceasing to have rights under or to be entitled to the Units, whether
or not as a result of Termination (whether the Termination is in breach of
contract or otherwise), or from the loss or diminution in value of the Units. 
Upon the grant of the Award, the Employee shall be deemed to have waived
irrevocably any such entitlement.

 

VIETNAM

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

8

--------------------------------------------------------------------------------